Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
 See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4, 9, 11, 12, 15 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 15, 8 and 9  of U.S. Patent No.11058154. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims represents narrow version of re-arrangement of the claimed limitations of Patents No 11052154.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6-9, 11, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blake et al., (US Pub.20030226837), hereinafter Blake in view of Hawes (US Pub.9560883), hereinafter Hawes and Shafer (US Pub.20140278258), hereinafter Shafer.
       Regarding Claim 2, Blake disclose a system for generating vaping topography data (para [0040], where electric circuit 195 can include a PROM (programmable read-only memory) 300, which may include preferably at least two databases or look-up tables 302 and 304 and optionally, a third database (look-up table) 306. Each of the look-up tables 302, 304 (and optionally 306) converts a signal indicative of battery voltage to a signal indicative of the power cycle) comprising: 
      a hollow body including an inner surface and an outer surface, the hollow body (Fig. 1, # 23 and 33) (Fig. 1,2, where cigarette 23 inserted into channel 60, the Fig. show all elements stop on part 182, but from the Fig. 1, the channel is extended after the part 182, e.g., the channel extending through all smoking device 25) configured to at least partially receive an outer housing of an electronic vaping device (Fig. 1, para [0018], where cigarette 23 is adapted to be inserted into and removed from a receptacle 27 at a front end portion 29 of the lighter 25); 
  
      a display on the outer surface of the hollow body (Fig. 1, #51 (outer surface), para [0024], where to displaying the remainder of the puff count, the detector display may instead be arranged to indicate whether the system is active or inactive ("on" or "off");
     a sensor at least partially embedded in the hollow body (#45 embedded on the hollow body 35a), the sensor between the inner surface and the outer surface (Fig.2, # 45, located between 35a (outer surface) and 35 (inner surface)), the sensor configured to detect an emission of the electronic vaping device (Fig. 2, # 45, para [0036], where puff-actuated sensor 45 supplies a signal to the electric circuit 195); and 
      a processor at least partially embedded in the hollow body (para [0054], where an Application Specific Integrated Circuit (ASIC) 406 (or preprogrammed microcontroller or
microprocessor) can be used to monitor the voltage of each of the lithium ion battery
cells B 1-B3).
Blake disclose the processor (para [0054], where An Application Specific Integrated Circuit (ASIC) 406 (or preprogrammed microcontroller or microprocessor) can be used to monitor the voltage of each of the lithium ion battery cells B1-B3).

Blake does not disclose: the processor between the inner surface and the outer surface of the hollow body,
the processor configured to generate vaping topography data based on the emission and power down the system in response to the sensor detecting an absence of a subsequent emission.  

Hawes disclose the processor (Fig.1, # 122, Col. 4, lines 8-10, where electronic smoking article 100 can also include control circuitry 122, which can be on a printed circuit board having a processor) configured to generate vaping topography data based on the emission and power down the system in response to the sensor detecting an absence of a subsequent emission (Col. 2, lines 53-57, where control measures can be incorporated to cut off the power supply to the heater, if a puff is not detected, using a puff detector, within a set time period after the initial handling of the smoking article).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a power down the system in response to the sensor detecting an absence of a subsequent emission as taught by Hawes into Blake in order to save battery energy.

Shafer disclose the processor between the inner surface and the outer surface of the hollow body (Abstract, where a processor is embedded in the body, where the processor is configured to generate smoking topography data based on the emission);
 (para [007], where a processor embedded between the inner and outer surfaces of the body).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide processor between the inner surface and the outer surface of the hollow body, as taught by Shafer into Blake in order to more securely fit processor into body of e-cigarette.

 Regarding Claim 6, Blake and Hawes and Shafer the system of claim 2, further 
 Shafer disclose a communication link configured to be communicatively coupled to the processor (para [0020], where communication link 206 is connected to the processor 204 to transfer smoking topography data to the external device), the communication link configured to communicate with an external device (para [0020], where the accessory 100 can include a communications link 206, which can be configured to provide a bi-directional wired or wireless connection to an external device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide value of the timer is provided to the display
device, as taught by Shafer in the combination of Blake and Hawes reference in order to visually provide the user equivalents of the quantity of cigarette use in a given period.

Regarding Claim 7, Blake and Hawes and Shafer the system of claim 6, further Shafer disclose wherein the communication link is configured to transfer the vaping topography data to the external device.  
 Shafer disclose the communication link is configured to transfer the vaping topography data to the external device (para [0020], where communication link 206 is connected to the processor 204 to transfer smoking topography data to the external device and/or the transfer configuration data to the processor 204).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to transfer the vaping topography data to the external device, as taught by Shafer in the combination of Blake and Hawes in order to determine the usage status of the e-cigarette.  

 Regarding Claim 8, Blake and Hawes and Shafer the system of claim 2, further Shafer disclose a speaker on the outer surface of the hollow body. 
 Shafer disclose a speaker on the outer surface of the hollow body (para [0013], where the accessory 100 can also have an LED 114 and a speaker 116 disposed on the outer surface 106 to provide auditory and visual indications to the user regarding an operational or functional status of the accessory 100 or regarding a smoking topography).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made speaker, as taught by Shafer in the combination of Blake and Hawes in order to better inform/remind the user regarding the usage status of the e-cigarette.  

Regarding Claim 9, Blake and Hawes and Shafer disclose the system of claim 2, further Blake disclose wherein the sensor is embedded in a circuit of the processor (Fig. 2, # 45, para [0036], where puff-actuated sensor 45 supplies a signal to the electric circuit 195).

 Regarding Claim 11, Blake and Hawes and Shafer disclose the system of claim 2, further Blake disclose wherein the sensor is configured to detect a light emitted by a light source of the electronic vaping device (Fig. 1, para [0018], where a preferred embodiment of the present invention provides a smoking system which preferably includes a cigarette 23 and a reusable lighter 25).  

Regarding 15, Blake and Hawes and Shafer disclose the system of claim 2, further Black disclose3GDY/aksApplication No.: 17/353,052Docket No.: 24000-000033-US-COA a power source between the inner surface and the outer surface of the hollow body, the power source configured to provide power to the processor (para [0054], where Specific Integrated Circuit (ASIC) 406 (or preprogrammed microcontroller or microprocessor) can be used to monitor the voltage ... Power is supplied to the ASIC 406 via terminal V.sub.CC. Switches 01 and 02 are activated by the ASIC 406 via terminals DOP and COP) and the display (Fig. 1, para [0024], where power source 35a, indicator 51 displays).
 
Regarding Claim 16, Blake and Hawes and Shafer disclose the system of claim 2, further Blake disclose a memory configured to store the vaping topography data generated by the processor (para [0040], where electric circuit 195 can include a PROM (programmable
read-only memory) 300, which may include preferably at least two databases or look-up
tables 302 and 304 and optionally, a third database (look-up table) 306. Each
of the look-up tables 302, 304 (and optionally 306) converts a signal indicative of battery
voltage to a signal indicative of the power cycle).

 Claims 3-4, 10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blake in view of Hawes and Shafer, as applied above and further in view of Alelov (US Pub.20120048266), hereinafter Alelov.

Regarding Claim 3, Blake and Hawes and Shafer disclose the system of claim 2, wherein the processor is configured to increment a puff counter, start a puff length timer, and provide a value from the puff counter and the puff length timer on the display upon detection of the emission.  
 Alelov disclose the processor is configured to increment a puff counter, start a puff length timer, and provide a value from the puff counter (para [0040], where counter 242 and timer 248 can provide number of puffs a timer provides time duration for each puff) and the puff length timer on the display upon detection of the emission (para [0035], where display 250).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide value of the timer is provided to the display
device, as taught by Alelov in the combination of Blake and Hawes and Shafer reference in order to visually provide the user equivalents of the quantity of cigarette use in a given period.

Regarding Claim 4, Blake and Hawes and Shafer disclose the system of claim 3, but do not disclose wherein the processor is configured to reset the puff length timer, start an idle timer, and provide a value from the idle timer on the display upon detecting an end of the emission.  
Shafer disclose the processor is configured to reset the puff length timer (Fig. 3, # 304, where reset Timer 0 start puff length Timer 1, # 310 reset timer 1 start timer 0), start an idle timer (para [0021], where the processor initializes an idle timer (Timer0) to measure the length of a non-smoking time segment) and provide a value from the idle timer on the display upon detecting an end of the emission (para [0021], where at step 304, the idle timer (Timer0) is stopped and the puff length timer (Timer1) is started and the puff count counter (CNT0) is incremented. The values of Timer1 and CNT0 are output to display 110 and can remain as an output until the accessory 100 is powered down or reset).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provider reset the puff length timer, start idle timer, as taught by Shafer in the combination of Blake and Hawes in order to save a power and increase the lifetime of the e-cigarette.

 Alelov disclose the processor is configured to increment a puff counter, start a puff length timer, and provide a value from the puff counter (para [0040], where counter 242 and timer 248 can provide number of puffs a timer provides time duration for each puff) and the puff length timer on the display upon detection of the emission (para [0035], where display 250).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide value of the timer is provided to the display
device, as taught by Alelov in the combination of  Blake and Hawes and Shafer reference in order to visually provide the user equivalents of the quantity of cigarette use in a given period.

Regarding Claim 10, Blake and Hawes and Shafer disclose the system of claim 2, but does not disclose wherein the sensor is configured to detect at least one of an electromagnetic field and a signal emitted by a heating element of the electronic vaping device.  
Alarson disclose detect at least one of an electromagnetic field (para [0017], where
first sensor may include at least one of an air flow sensor, an acoustic sensor, a
pressure sensor, a touch sensor, a capacitive sensor, an optical sensor, a Flail Effect
sensor, and an electromagnetic field sensor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide electromagnetic signal and a field emitted as
taught by Alarcon in the Blake in the system applied above in order to easily detect
and tracking the smoking event (puff event).

Examiner Notes
Examiner assumes the puff count, and  a pull length is alternatively determine puff count or pull length. 
Regarding Claim 12, Blake and Hawes and Shafer disclose the system of claim 2, wherein the processor is configured to determine a puff count, a pull length, or both a puff count and a puff length upon detection of the emission of the electronic vaping device.
 Alelov discloses he processor is configured to determine a puff count, a pull length, or both a puff count and a puff length upon detection of the emission of the electronic vaping device (para [0040], where counter 242 and timer 248 can provide number of puffs a timer provides time duration for each puff).
Therefore, it would have been obvious to one of ordinary skill in the art at the time
the applicants' invention was made to provide puff count and a puff length as taught
by Alelov in combination of Blake and Hawes and Shafer in order to more effectively calculate a limit amount of substance delivered and set a limit for a certain period by the user.

Regarding 13, Blake and Hawes and Shafer disclose the system of claim 12, wherein the display is a liquid crystal display (para [0024], where indicator 51 preferably includes a seven segment liquid crystal display), but does not disclose configured to generate an alphanumeric output of the puff count, the puff length, or both the puff count and the puff length.  
Alelov discloses configured to generate an alphanumeric output (para [0034], where display 250 can display indications to the user, for example, as letters, dots, symbols, a series of lines, figures, pictures, shapes or signals) of the puff count, the puff length, or both the puff count and the puff length (para [0040], where counter 242 and timer 248 can provide number of puffs a timer provides time duration for each puff).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide alphanumeric output, as taught by Alelov in
the Blake and Hawes and Shafer in order to more quickly and clearly help the user to keep track of his use of
the device.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time
the applicants' invention was made to provide puff count and a puff length as taught
by Alelov in combination of Blake and Hawes and Shafer in order to more effectively calculate a limit amount of substance delivered and set a limit for a certain period by the user.

Regarding Claim 14, Blake and Hawes and Shafer disclose the system of claim 2, wherein the display is a liquid crystal display (para [0024], where indicator 51 preferably includes a
seven segment liquid crystal display), but does not disclose display configured to generate an alphanumeric output.
Alelov discloses a display configured to generate an alphanumeric output
(para [0034], where display 250 can display indications to the user, for example, as
letters, dots, symbols, a series of lines, figures, pictures, shapes or signals).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants' invention was made to provide alphanumeric output, as taught by Alelov in
combination of Blake and Hawes and Shafer in order to more quickly and clearly help the user to keep track of his use of the device.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blake in view of Hawes and Shafer, Alelov, as applied above and further in view of Alarson (US Pub.20110265806), hereinafter Alarson.

 Regarding Claim 5, Blake and Hawes and Shafer disclose the system of claim 4, wherein the processor is configured to power down the system upon the idle timer exceeding a threshold. 
 Shafer disclose the processor is configured to power down the system upon the idle timer exceeding a threshold (para [0021], where step 316, the processor 204 determines whether the Timer0 has exceeded a specified value (e.g., TimeOutValue), and if so, the processor 204 generates an interrupt (INT1) to stop the Timer0 and power down (step 318)).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provider power down the system upon the idle timer exceeding a threshold, as taught by Shafer in the combination of Blake and Hawes and Shafer in order to save and control  a power and increase the lifetime of the e-cigarette.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1. Saliman (US Pub.20140230835);
2. Pradeep (US Pub.20120291791);
3. Hon (US Pub.20120111347);
4. Cohen et al., (US Pub.20110036346);
5. Norman et al., (Pat.4771381).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862